Cynar, P.J.
(dissenting). I disagree with the majority’s analysis of the statutory scheme. The *646exception in MCL 123.842(e); MSA 5.3332(e) is limited to:
"any municipality which, by agreement with the collective bargaining agent representing affected employees, does not require its employees engaged in fire fighting or subject to the hazards thereof, to be on duty more than 40 hours in any consecutive 7-day period.” (Emphasis added.)
This exception was apparently enacted as a result of the decision in Flynn v City of Fraser, 45 Mich App 346; 206 NW2d 448 (1973), where the Court held that a regular 40-hour work week violated the provisions of MCL 123.841; MSA 5.3331.
I believe that the exception in MCL 123.842(e); MSA 5.3332(e) should be limited to the regular 40-hour work week present in Flynn, supra. As a general rule, exceptions in a statutory scheme are to be narrowly construed. Lee v J H Lee & Son, 72 Mich App 257, 260; 249 NW2d 380 (1976), Grand Rapids Motor Coach Co v Public Service Comm, 323 Mich 624, 634; 36 NW2d 299 (1949). This is especially true when the statute was enacted in response to a single case.
The arbitrated agreement in question here provides for a 56 hour per week shift. Therefore, the municipality does not fall within the terms of MCL 123.842(e); MSA 5.3332(e) as such a shift requires the employees to be on duty "more than 40 hours in any consecutive 7-day period”.
Since the statutory exception is inapplicable, the agreement is subject to the requirements of MCL 123.841; MSA 5.3331. That section prohibits a municipality from requiring firefighting employees "to be on duty in such employment more than 24 hours, or to be off duty less than 24 consecutive hours out of any 48-hour period”. (Emphasis *647added.) Since the agreement provides for a shift in which the employees work a 5-day, 40-hour work week, the off-duty requirements of MCL 123.841; MSA 5.3331 are not met. Flynn, supra.
Since the arbitrated agreement violates the provisions of MCL 123.841; MSA 5.3331, the trial judge properly ordered defendant to comply with the provisions of that statute. I find no error in that decision and would affirm.